Citation Nr: 0816993	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-17 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as secondary to the service-connected recurrent 
pterygium of the right eye.

2.  Entitlement to an increased evaluation for recurrent 
pterygium of the right eye, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from June 1954 until June 
1962. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2004 and July 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The record reflects that the veteran applied for entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
in March 2008.  This claim has not been adjudicated and is 
REFERRED to the RO for appropriate action.

The Board notes that in April 2008, the veteran, through his 
representative, requested a VA examination of the eye.  
However, the record includes several VA outpatient treatment 
records which include all visual acuity findings required to 
evaluate the current severity of the claim.  In this case, a 
remand for a VA examination is not necessary as there is 
sufficient recent medical evidence which thoroughly addresses 
the specific criteria used to evaluate the recurrent 
pterygium of the right eye.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

The issue of entitlement to service connection for headaches 
is being REMANDED and is addressed in the REMAND portion of 
the decision below.  This issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran is only in receipt of service connection for 
recurrent pterygium of the right eye.

2.  Prior to July 12, 2005, the veteran's visual acuity was 
not manifested by vision of at least 20/50 in the right eye.

3.  For the period of July 12, 2005 through October 16, 2005 
the veteran's visual acuity of the right eye was 20/60.

4.  Since October 17, 2005, the veteran's visual acuity was 
not manifested by vision of at least 20/50 in the right eye.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the symptoms of a pink conjunctiva, burning, redness and 
swelling of the right eye, as a result of a recurrent 
pterygium of the right eye, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.75-4.84, 4.84a, Diagnostic Codes 
6018 (2007).

2.  Prior to July 12, 2005, the criteria for a separate 
compensable evaluation for the decreased visual acuity as a 
result of the pterygium have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.25, 4.75-4.84, 4.84a, 
Diagnostic Codes 6054 (2007).

3.  From July 12, 2005 through October 16, 2005, the criteria 
for a separate evaluation of 10 percent for the decreased 
visual acuity as a result of the pterygium have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.25, 
4.75-4.84, 4.84a, Diagnostic Codes 6054 (2007).

4.  Since October 17, 2005, the criteria for a separate 
compensable evaluation for the decreased visual acuity as a 
result of the pterygium have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.25, 4.75-4.84, 4.84a, 
Diagnostic Codes 6054 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in August 2003, May 2005 and August 
2006 that fully addressed all notice elements.  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the veteran demonstrated actual knowledge of 
what was needed to support his claims as reflected in her 
correspondence to the RO.  Specifically, in a July 2003 
statement, the veteran cited the applicable Diagnostic Code 
6034 and indicated that while the code's rating under loss of 
vision was usually applicable for pterygium cases, he felt 
his case was not normal and a different rating was warranted.  
Furthermore, he included copies of related medical articles 
and also highlighted medical records documenting changes in 
his vision.  Additionally, the Board notes the veteran has 
had representation throughout the duration of the appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  Thus, the Board 
finds the veteran meaningfully participated in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records and medical articles in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, there is no duty on the part of VA to provide 
an updated medical examination for the eye condition, because 
as noted in the introduction, there is sufficient current 
medical evidence of record on which to decide the claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The Board granted service connection for a pterygium of the 
right eye in a May 2003 decision.  This grant of benefits was 
implemented by the RO in a May 2003 decision.  At that time a 
noncompensable evaluation was assigned pursuant to 38 C.F.R. 
§ 4.84, Diagnostic Code 6079.  A subsequent February 2004 
rating decision recharacterized the disability to reflect the 
more appropriate Diagnostic Code of 6018 and granted an 
increased evaluation of 10 percent based upon the veteran's 
symptoms of pink conjunctiva and erythema, burning sensation 
and redness and reports of double vision.  The veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

As noted above, the veteran's claim was evaluated under 
Diagnostic Code 6018. Under Diagnostic Code 6018, a 10 
percent evaluation is warranted for active chronic 
conjunctivitis with objective symptoms.  That rating 
represents the maximum benefit under that Code section.  
Therefore, Diagnostic Code 6018 cannot serve as a basis for a 
higher evaluation here.

However, the Board considered whether the veteran was 
entitled to a separate evaluation for loss of vision as rated 
under Diagnostic Code 6034 for the evaluation of pterygium.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14. Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  In the present case, it 
is clear that the currently assigned 10 percent evaluation 
under Diagnostic Code 6018 relates to the veterans symptoms 
of swelling, redness and irritation.  A rating under 
Diagnostic Code 6034 for pterygium would evaluate the 
condition under visual acuity.  Therefore, as the Diagnostic 
Codes do not evaluate the "same symptomatology" a separate 
evaluation is warranted.  

Having determined that a separate evaluation is warranted, 
the next question is determining the appropriate rating 
evaluation for the separate disability of decreased visual 
acuity.

As an initial matter, the veteran has been service connected 
for his right eye, not his left eye.  Importantly, the Board 
notes that the provisions for rating vision loss under 38 
C.F.R. § 4.84a do not expressly distinguish between a 
service-connected disability in one eye and a nonservice 
connected disability in the other eye.  The Court of Appeals 
for Veterans Claims has noted this discrepancy. See Bagwell 
v. Brown, 9 Vet. App. 337, 339-40 (1996); Villano v. Brown, 
10 Vet. App. 248, 250-51 (1997).  The Board notes that any 
interpretation of 38 C.F.R. § 4.84a must begin with the 
premise that VA is only authorized to award compensation for 
service-connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Absent a specific authorizing statute, such as 38 
U.S.C.A. § 1160(a)(1) (West 2002) (blindness in a non-service 
eye may be considered in combination with service connected 
blindness in the other eye for compensation purposes), VA has 
no authority to award disability compensation (other than 
pension and 38 U.S.C.A. § 1151 benefits) for non-service 
connected disability. See Boyer v. West, 12 Vet. App. 142, 
144-5 (1999) (VA may not provide compensation for non-service 
connected disability unless specifically authorized by 
statute).

VA's General Counsel has voiced opinion as to the proper 
interpretation of 38 C.F.R. § 4.84a. In VAOPGCPREC 32-97 
(Aug. 29, 1997), the General Counsel was faced with the 
question as to whether the hearing loss provisions of 
38 C.F.R. § 4.85(b) required the non-service connected 
hearing loss disability to be considered normal for purposes 
of computing the service connected rating.  Similar to 
38 C.F.R. § 4.84a, the provisions for rating hearing loss 
under 38 C.F.R. § 4.85 do not expressly distinguish between a 
service connected disability in one ear and a nonservice 
connected disability in the other ear.  The General Counsel 
concluded that a general rule existed that only service 
connected disability can be considered in awarding 
compensation.  The Boyer Court accepted the General Counsel's 
interpretation of 38 C.F.R. § 4.85(b) as "reasonable." Boyer, 
12 Vet. App. at 144. The Boyer Court further stated that 
"even if the Court were to assume that the Secretary intended 
to compensate for non service-connected hearing loss beyond 
that provided in section 1160, in the absence of a statutory 
provision authorizing such compensation and given the 
limitations imposed by sections 1110 and 1131 restricting 
compensation to service-connected conditions, such a 
regulation would be invalid as exceeding the scope of the 
statute." Id.

The Board finds that the principles enunciated in VAOPGCPREC 
32-97 and Boyer control the interpretation of 38 C.F.R. 
§ 4.84a in this case.  In the absence of total blindness of 
the non-service connected left eye, the non-service-connected 
left eye must be considered to be normal (20/40 or better) 
for rating purposes. See 38 U.S.C.A. § 1160(a)(1) (West 
2002); 38 C.F.R. §§ 3.383, 4.78, 4.79.

Diagnostic Code 6034 for the evaluation of pterygium mandates 
that the pterygium be rated on impairment of vision. 
38 C.F.R. § 4.84a.  When practicable, ratings on account of 
visual impairment are to be based upon examination by 
specialists, including measurements for uncorrected and 
corrected central visual acuity for distance and near based 
on the Snellen's test type or its equivalent. 38 C.F.R. 
§ 4.75.  The best distant vision obtainable after best 
correction will be the basis of the rating. 38 C.F.R. § 4.75.  
In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  That is, a person who can read at 20/100 but who 
cannot read at 20/70, should be rated as seeing at 20/100. 
38 C.F.R. § 4.83.  The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye. 38 C.F.R. 
§ 4.83a, Table V.  

A June 2003 VA outpatient treatment record indicated the 
veteran denied visual complaints.  Vision was corrected to 
20/30- in the right and 20/30+2 in the left.  The assessment 
was dry eye syndrome, a pterygium of the right eye, cornea 
scars of both eyes, diabetes with mild nonproliferative 
diabetic retinopathy, and a pavingstone near the ora of the 
left eye.  

In November 2003 the veteran complained of light sensitivity.  
He reported the right upper lid sometimes closed.  He 
indicated he was more comfortable with his right eye closed 
when faced with bright light and always wore tinted glasses.  
He denied double vision and indicated that since the 
pterygium removal he had headaches around the right eye with 
near work that resolved with resting his eyes.  He denied jaw 
claudication or scalp tenderness.  Corrected vision was found 
to 20/40 on the right and 20/30-2 on the left.  The 
assessment was no neurological deficit, no diplopia, no 
ptosis, dry eye syndrome right greater than left, sensitivity 
to light possibly due to pterygium, pterygium right eye and 
scar, and mild meibomian gland dysfunction and blepharitis 
both eyes. 

A February 2004 record reflected complaints of right eye 
irritation and swelling.  The veteran described a headache on 
the right side around the right eye that improved with rest.  
The right eye was very sensitive to light.  Corrected vision 
was found to 20/30-2 on the right and 20/30-1+2 on the left.  
The assessment was recurrent pterygium right eye status post 
removal, dry eye syndrome right greater than left, 
sensitivity to light, possibly related to dry eye syndrome 
and corneal changes right eye, bilateral cornea scars, mild 
meibomian gland dysfunction/blepharitis both eyes, seasonal 
allergies and diabetes without retinopathy.  

A February 2005 record indicated two pterygium on the right 
eye about a month prior to the visit.  There was discomfort 
with the pterygium but no other medical changes.  The veteran 
treated with artificial tears when irritated and described 
burning when the eye was inflamed.  There was always 
sensitivity to light.  Visual acuity was corrected to 20/30 
in the right and 20/25-2 in the left.  The assessment was 
recurrent pterygium right eye, scarring status post ptery 
removal right eye, dry eye syndrome right greater than left, 
sensitivity to light that may be related to dry eye syndrome 
and corneal changes right eye, mild meibomian gland 
dysfunction, diabetes, compound hypermetropic astigmatism 
right eye, simple hyperope left eye with presbyopia both 
eyes.  

A VA diabetic eye examination in February 2005 noted the 
veteran complained of two pterygium of the right and 
described discomfort.  He used artificial tears and described 
burning with inflammation.  He indicated he was always 
sensitive to light.  Vision was corrected to 20/30 on the 
right and 20/25-2 on the left.  The concluding assessment was 
recurrent pterygium, right scarring status post ptery 
removal.  Dry eye syndrome right greater than left, 
sensitivity to light, may be related to dry eye syndrome and 
corneal changes right eye.  Mild meibomian gland dysfunction 
and diabetes and compound hypermetropic astigmatism right and 
simple hyperope left with presbyopia of both eyes.  

On July 12, 2005, the veteran was seen as a walk in at a VA 
outpatient treatment center for complaints of right eye.  He 
complained of a headache and requested medication.  The eye 
was slightly inflamed and he had a pterygium of the right 
eye.  He denied using tear drops but indicated he used an 
ointment.  Another July 2005 clinic note reflected the right 
eye had a pterygium that was red and inflamed.  The veteran 
also described a pulling sensation.  He complained of a 
headache around the right eye and indicated he was not able 
to sleep.  The medication helped the itching and redness.  
There was some light sensitivity associated with the headache 
but he denied tingling of the scalp, jaw claudication or 
weight loss or fatigue.  He explained the headache was the 
same one he had for years.  Visual acuity was corrected to 
20/60+2 in the right eye and 20/30+1 in the left.  The 
assessment was inflamed ptergium of the right eye with 
scarring status post pterygium removal, dry eye syndrome 
right eye greater than left eye, sensitivity to light that 
could be related to dry eye syndrome and corneal changes 
right eye, mild meibomian gland dysfunction both eyes.  There 
was compound hypermetropic astigmatism right and a simple 
hyperope on the left with presbyopia of both eyes and a right 
sided headache which did not appear to ophthalmic related.  

On October 16, 2005, VA outpatient treatment note indicated 
the eyes were sensitive to light.  The veteran was treated 
with a medication which made his eye go out of focus for a 
week.  He explained it felt like it was dilated and the 
physician indicated that it did appear dilated.  Visual 
acuity was found to 20/40-2 in the right and 20/40-1+1 in the 
left.  The assessment was pterygium, right eye, with scarring 
status post pterygium removal, dry eye syndrome, right 
greater than left, sensitivity to light, mild meibomian gland 
dysfunction and diabetes with nonproliferative diabetic 
retinopathy.  

In April 2006 the veteran complained the eye was constantly 
irritated from the pterygium.  He reported irritation 
improved with eye drops but indicated allergies caused 
problems as his eyes itched and felt irritated.  Corrected 
visual acuity was found to 20/40 in the right eye and 20/30 
in the left.   Near vision was found to 20/25+.  The 
assessment was pterygium, right eye scarring status pterygium 
removal on the right and dry eye syndrome right greater than 
left.  The veteran was noted to have sensitivity to light 
that may be related to the dry eye syndrome and corneal 
changes of the right eye.  There was mild meibomian gland 
dysfunction in both eyes and non insulin dependent diabetes 
mellitus with nonproliferative diabetic retinopathy in both 
eyes.  

Most recently, the veteran was seen at VA outpatient 
treatment center in August 2007.  During this visit he 
complained the pterygiums caused irritation, a feeling which 
he described like the right eye twitching.  Eye drops and 
ointment helped but caused blurring.  Corrected visual acuity 
was found to 20/40-2 in the right eye and 20/25 left eye.  
Corrected near vision was found to 20/25+ bilaterally.  The 
assessment was pterygium, right eye with scarring status post 
pterygium removal, dry eye syndrome, right greater than left, 
mild meibomian gland dysfunction, diabetic without 
retinopathy and refractive error both eyes.

The veteran also submitted several enlarged color photographs 
in connection with his claim.  While these clearly 
demonstrate the presence of redness, and a whitish-yellowish 
growth of the right eye they do not give any indication or 
insight into the veteran's visual acuity, the criteria 
applied to the Schedule for Rating Disabilities, and are 
therefore not probative on this inquiry.

The veteran and his spouse provided testimony at an RO 
hearing in March 2005.  During this hearing the veteran 
explained that about a year and a half ago, he underwent two 
examinations about 10 days apart and the physicians noted the 
veteran's eyesight had varied in that period.  He explained 
that he treated at the VA clinic since 1990 but had dealt 
with the eye condition for 50 years.  He described prior 
surgeries for pterygium and noted the last surgery was 19 
years prior to the hearing.  He explained the surgeon 
informed him that he thought he would progressively lose his 
eyesight as the pterygium grew into the retina so it was 
removed from the retina.  The veteran reported his eye ducts 
were damaged and indicated there was irritation and scars 
from the surgery.  He also described dry eyes, headaches and 
irritation.  He indicated he could not sleep with the fan on 
as his eyes were already dry and explained he had started 
wetting his finger to wet the eye.  The veteran related he 
took steroids to reduce swelling of the eye.  He described 
inflammation with exposure to light and reported he used 
special glasses to drive at night or handle sun during day.  
He treated with eye drops and an ointment.  He indicated he 
was informed his options were to remove the new pterygium or 
remove the eye.  He indicated it affected his daily living as 
he used to have his own business and had to leave it because 
of his eyesight and his inability to concentrate, read or 
work with lights.  The veteran also described swelling around 
the eye and described it as egg shaped.  He complained of 
triple vision, headaches and numbness.  

The veteran's spouse indicated that she remembered asking the 
veteran what was wrong with his eyes when they were dating.  
She noted that if the veteran had eye strain his eyes would 
turn blood red and he would complain of headaches and 
dryness.  

When the evidence of record is reviewed in light of the 
schedular criteria set forth above, the Board finds that 
prior to July 12, 2005, the evidence is not at an approximate 
balance for a compensable evaluation for pterygium.  As noted 
above, only the veteran's right eye disability is service-
connected and as such the left eye will be considered to be 
normal (20/40 or better) as there is no evidence of record 
that there was total blindness of the left eye. 38 U.S.C.A. 
§ 1160(a)(1); 38 C.F.R. §§ 3.383, 4.84a; Villano v. Brown, 10 
Vet. App. 248 (1997).

Specifically, prior to July 12, 2005, the right eye was never 
found to have visual acuity of at least 20/50.  In fact, 
records during this period consistently found visual acuity 
of the right eye corrected to 20/40 or better.  Applying 
these findings to 38 C.F.R. § 4.84a, Table V reflects a 
noncompensable evaluation is warranted.  The Board considered 
the veteran's testimony and the May 2002 VA records that 
indicated he had vision changes over 2 examinations in 10 
days.  However, records from that time consistently reflect 
corrected vision of 20/40 or better.  In other words, while 
there may have been fluctuations in visual acuity, none of 
the records demonstrated the visual acuity required for a 
compensable evaluation.

However, a record dated in July 12, 2005 noted corrected 
visual acuity of the right eye of 20/60+2.  Applying this 
finding to 38 C.F.R. § 4.84a, Table V reflects a rating of 10 
percent is warranted.  However, beginning on October 17, 
2005, a compensable evaluation is not warranted.  
Significantly, a VA outpatient treatment record at that time 
showed visual acuity of the right of 20/40-2.  Furthermore, 
all subsequent treatment records reflected visual acuity of 
the right eye corrected to at least 20/40.  

The Board also considered whether a rating under 38 C.F.R. 
§§ 4.76, 4.76a was warranted; however there was no indication 
the pterygium of the right eye resulted in any impairment of 
field vision.  In fact, all records noted the visual field 
was full to finger count.  

In sum, because there is some evidence in support of a 
separate compensable rating, the benefit of the doubt will be 
given to the veteran and a separate 10 percent evaluation 
will be assigned for the period from July 2005 until October 
2005. 38 U.S.C.A. § 5107(b), 5110 (b)(2); 38 C.F.R. § 3.400 
see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board reiterates that while VA has not afforded the 
veteran an updated medical examination related to the 
service-connected pterygium of the right eye, the Board finds 
such an examination is not necessary to render a decision 
under the circumstances of this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).  All of the 
veteran's service medical records and post-service VA medical 
records, known to be available, have been associated with the 
claims file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered as required by the holding 
of the Court in Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1), 
particularly as they were raised by the veteran in his July 
2003 statement.  The Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for referral for the assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 10 percent under Diagnostic Code 
6018, for symptoms of pink conjunctiva and erythema with 
burning sensation and redness and blurred vision as a result 
of the recurrent pterygium of the right eye, is denied.

For the period prior to July 12, 2005, a separate compensable 
evaluation for decreased visual acuity caused by the 
recurrent pterygium of the right eye is denied.

For the period from July 12, 2005 through October 16, 2005, a 
separate 10 percent evaluation for decreased visual acuity 
caused by the recurrent pterygium of the right eye is 
granted.

Effective October 17, 2005, a separate compensable evaluation 
for decreased visual acuity caused by the recurrent pterygium 
of the right eye is denied.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, a VA examination is 
required.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  

In the present case, the record contains a written statement 
from his VA physician, dated July 15, 2005, which generally 
related the veteran's claimed headache condition to the 
service-connected right eye disability.  However, there was 
no rationale explaining how or why his right eye pterygium 
caused the veteran's claimed headaches.  And while a separate 
July 12, 2005 ophthalmological clinical record indicated that 
the veteran's complaints of a right-sided headache was not 
ophthalmic related, there was no rationale offered to explain 
this opinion.  As there are two conflicting yet conclusory VA 
medical opinions addressing the veteran's service connection 
claim for headaches, the Board finds that a VA examination is 
necessary to elucidate and reconcile the existing medical 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an appropriate 
VA examination to ascertain the nature and etiology 
of any headache disability that may be present.  
Any and all indicated evaluations, studies and 
tests deemed necessary by the examiner should be 
accomplished.  The examiner is requested to review 
all pertinent records associated with the claims 
file, and following this review and the examination 
render an opinion as to the following:

a) Whether or not the veteran currently 
suffers from diagnosed headaches;

b) If there is a currently diagnosed 
headache disability, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
the service-connected right eye disability 
causes or aggravates the current headache 
disability, or otherwise causally or 
etiologically related to any incident of 
the veteran's active service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has been 
completed, the claim should again be reviewed by 
the RO on the basis of the additional evidence.  If 
the benefit sought is not granted, the veteran and 
his representative should be issued a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if appropriate.  The veteran need 
take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


